IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


ALEX M. KEDDIE IV, IN HIS INDIVIDUAL
                                   : No. 154 WAL 2019
CAPACITY AND DERIVATIVELY ON       :
BEHALF OF CROSSETT INC., A         :
PENNSYLVANIA BUSINESS              : Petition for Allowance of Appeal from
CORPORATION,                       : the Order of the Superior Court
                                   :
                Petitioner         :
                                   :
                                   :
           v.                      :
                                   :
                                   :
JANET M. GREGORY, IN HER           :
INDIVIDUAL CAPACITY AND AS         :
PRESIDENT AND CHAIRMAN OF THE      :
BOARD OF DIRECTORS OF CROSSETT, :
INC., AND DOUGLAS C. SMITH, IN HIS :
INDIVIDUAL CAPACITY AND AS VICE    :
PRESIDENT OF CROSSETT, INC.,       :
                                   :
                Respondents        :


                                     ORDER



PER CURIAM

     AND NOW, this 18th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.